Citation Nr: 1441498	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  12-22 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the claimed residuals of a traumatic brain injury, to include headaches.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the RO. 

A review of the Virtual VA paperless claims processing system reveals documents that are duplicative of the evidence contained in the case file or are not pertinent to the appeal.  There are currently no documents pertaining to the Veteran in the Veterans Benefits Management System (VBMS).

The issue of service connection for the claimed residuals of a traumatic brain injury is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran reports that, in 1967, while serving in the Republic of Vietnam, he incurred a traumatic brain injury when his vehicle ran over a land mine.  

In light of the evidence of record, the Board finds that a remand is necessary for further evidentiary development, specifically to include a VA examination to determine whether the Veteran has chronic headaches that are the result of a traumatic brain injury in service. 

The service personnel records established that the Veteran was an armor crewman who served in the Republic of Vietnam from June to July 1967.  His August 1967 report of medical history showed that, upon separation from service, the Veteran denied having a head injury.  His August 1967 separation examination evaluated his head as normal.  

The submitted medical records included a February 2010 VA audiology examination, but no records of VA examinations for traumatic brain disorder.  A private CT head examination in January 2011 was noted to show "normal computerized tomography of the head."  However, the documentation of this examination does not contain a rationale as to whether a normal CT result negated a diagnosis of traumatic brain injury.

The Veteran had consistently averred that he drove over a land mine in June or July 1967 when he suffered from headaches since that incident.  He stated that he submitted his claim after reading an article in a publication (included in the record) about traumatic brain injury indicating that traumatic brain injury could go undetected in CT examinations and could be manifested by headaches.  See 2009 Article, "VA Acknowledges Traumatic Brain Injuries in Injured Vets."    

The Veteran's statements are consistency with the circumstances of the Veteran's service as an armor crewman in the Republic of Vietnam.  The Board also notes that the Veteran's unit history, which was requested by the RO, has not been provided and is not of record.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate steps to contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment by VA or a private health care provider referable to the claim headaches or head injury residuals   With written authorization from the Veteran, copies of all private medical records relating to residuals from traumatic brain disorder should be obtained and associated with the record.  .

If VA is unsuccessful in obtaining any medical records identified by the Veteran, it should inform him and provide him an opportunity to submit copies of the outstanding medical records.

2. The AOJ then should have the Veteran scheduled for a VA examination  to determine the nature and likely etiology of the claimed headaches or other residuals of a traumatic brain injury.  All necessary tests should be conducted.  The claims file must be sent to the examiner for review.

After examining the Veteran and reviewing the entire record, the VA examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the headaches or other current disability is related to a head injury or traumatic brain injury due to an event or incident of his service to include the reported land mine explosion in June or July 1967.  

The examiner should provide an explanation for all opinions expressed.  

3. After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and afford him reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



